Brown, J.,
dissented.
The attestation clause of the writ of attachment, is in the precise form in use in the common law courts of England and Virginia, differing only in this: in the former the attestation is in the name of the Judge, in the latter in the name of the clerk. In this case it is witnessed by and in the name of the clerk — in his official character.
The writ was issued by the deputy elerk, who was authorized by law to issue it; and was signed by him in his official character as deputy elerk. It had, therefore, in my opinion, all the requisites of a valid writ; and the county *25court erred in quashing it, and the circuit in affirming the judgment of the county court.
I think therefore, that both judgments should be reversed, with' costs to the plaintiff in this court and both courts “below.